Exhibit 10.2
 
ASSIGNMENT AGREEMENT
 
 
This Agreement is made and entered into on the 14th day of July 2008, by and
between Beverly Holdings. Inc., a Nevada corporation ("Beverly"), and MIRA, LLC,
a Nevada limited liability company ("MIRA").
 
WHEREAS, Beverly and MIRA have previously entered into a New Business
Development Agreement dated June 14, 2008 (the "Consulting Agreement"), pursuant
to which MIRA has and continues to provide consulting services to Beverly
relating to the creation of a new business opportunity for Beverly;
 
WHEREAS, pursuant to the Consulting Agreement, MIRA has identified Granger
Mortgage Corp., a Florida corporation engaged in the mortgage lending business
in the state of Florida and approximately 17 other states ("Granger");
 
WHEREAS, on July 1, 2008, MIRA entered into a Stock Purchase Agreement, with the
shareholder of Granger to purchase all of the outstanding shares of common stock
of Granger, a form of which is attached hereto as Exhibit 1;
 
WHEREAS, MIRA desires to assign to Beverly all of its rights, titles, and
interests in and to the Stock Purchase Agreement
 
WHEREAS, Beverly desires to accept such assignment and to be fully bound by the
terms of the Stock Purchase Agreement;
 
It is therefore agreed, for $1.00 and other value consideration the receipt and
sufficiency of which is hereby acknowledged by the parties hereto:
 
1.            Assignment. MIRA hereby assigns to Beverly all of MIRA's rights,
titles, and interests in and to the Stock Purchase Agreement and relinquishes to
Beverly any and all interests MIRA holds therein. This assignment is an
assignment of the entire Stock Purchase Agreement.
 
2.            Acceptance of the Assignment. Beverly hereby accepts MIRA's
assignment of the Stock Purchase Agreement and covenants to perform all
obligations therein required of MIRA and to faithfully perform, adhere to, and
satisfy all such terms, representations, warranties, and conditions therein
imposed upon or to which MIRA is subject as if such obligations, terms,
representations, warranties, and conditions are and have been Beverly's from and
including July 1, 2008.
 
 
BEVERLY HOLDINGS, INC.
    MIRA, LLC                                          
/s/ Jonathan Roylance
   
/s/ Peter Gadkowski,
 
Jonathan Roylance
   
Peter Gadkowski, Co-Manager 
 
CEO
   
 
 

 